Citation Nr: 1740326	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma (Kidney Cancer).

2.  Entitlement to service connection for soft-tissue sarcoma.


REPRESENTATION

Appellant represented by:	Robin Hood


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served in the U.S. Military from February 1966 to November 1968.  He had a period of service in Vietnam from July 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board ) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for: entitlement to service connection for renal cell carcinoma; occhiali poorly differentiated clear cell type sarcomatoid; claimed as soft-tissue sarcoma; hypertension; and chronic obstructive pulmonary disease (COPD), claimed as right lung cancer.

A video conference hearing on this matter was held before the Board in May 2017.

At the hearing, a motion to advance this matter on the docket due to poor and failing health was made.  However, the motion is moot, where the matter had been previously advanced on the docket in a January 2017 Board decision. 

During the hearing, the Veteran withdrew the issues of entitlement to service connection for hypertension and COPD, claimed as right lung cancer.

The claim with regard to entitlement to service connection for occhiali poorly differentiated clear cell type sarcomatoid (claimed as soft-tissue sarcoma.), is re-characterized as entitlement to service connection for soft-tissue sarcoma, as the previous characterization was unclear with respect to the nature of the Veteran's disability.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction associated with his disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  A claim for disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issue of entitlement to service connection for soft-tissue sarcoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has been diagnosed with renal cell carcinoma, which was determined to be related to service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for renal cell carcinoma (kidney cancer) have met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; (West 2015);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statement of Facts

The Veteran served in Vietnam from July 1968 to November 1968.

The Veteran's service treatment records (STRs) reflect that his genitourinary system was normal upon clinical evaluation at entrance and separation from service.

The Veteran filed a formal claim for compensation in October 2011 for, inter alia, renal cell carcinoma (kidney cancer).  In a statement in support of claim, also received in October 2011, the Veteran stated that he served, "Boots on the Ground," 10 miles from the demilitarized zone (DMZ) in Vietnam, and reported that he wanted to file a claim for renal cell carcinoma, and noted that the Social Security Administration found him to be 100% disabled since August 2009.  In February 2012, the Veteran stated that he wanted to submit a claim for entitlement to service connection for soft-tissue sarcoma.

The Veteran was verified by the Regional Office (RO) as a Veteran who served in Vietnam. 

Private medical treatment records from the Clopton Clinic, dated in October 2011, indicate that the Veteran was diagnosed with renal cell carcinoma in 2009.  Private treatment records received in November 2011, reflect the same.

The Veteran was afforded a VA examination in February 2013.  He was diagnosed with neoplasm of the kidney, which was diagnosed in 2009.  It was noted that it was malignant.  The examiner opined that it was at least as likely as not that the Veteran's diagnosed condition was incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided, was that:

pathology of this veteran's left nephrectomy from 2009 at St. Bernards in Jonesboro, AR notes that his left kidney was cancerous.  [H]e had renal cell carci[no]ma that was predominately clear cell type.  [I]t is also noted that there were sarcomatoid areas of this tumor.  [T]he pathologist, Elizabeth Sales, put a note in the cfile from 2/8/12 noting the tumor contained about 20-25% sarcomatoid features.  [T]hus, this tumor contains more than one cell type, but does contain cells consistent with sarcoma.  [T]herefore, given that it has been determined that this veteran served in vietnam, and he has pathologic evidence of sarcoma of his kidney, it is as likely as not (50 percent or greater probability) that his sarcoma was incurred in or caused by his military service and exposure to agent orange while in [V]ietnam.

DBQ Kidney Conditions (Nephrology) Exam, page 28.

The Veteran was denied service connection in a May 2013 rating decision for both renal cell carcinoma (kidney cancer) and occhiali poorly differentiated clear cell type sarcomatioid, claimed as soft-tissue sarcoma.  The Veteran filed a notice of disagreement (NOD) in June 2013.  The Veteran through his representative, also submitted a statement in support of his claim, dated in June 2014, wherein he argued that the VA's own medical doctor, in a February 11, 2013 medical opinion, clearly indicated that the Veteran's kidney cancer is a type caused by Agent Orange exposure.  He maintained that the rating specialist got confused between medical opinion 1 and medical opinion 3.

The RO issued a Statement of the Case (SOC) in May 2015.  In the SOC, the RO conceded that the Veteran was exposed to herbicides in Vietnam.  The Veteran filed his formal appeal in June 2015.  The Veteran stated that he "has an opinion that establishes the kidney sarcoma on a DIRECT basis."  He also indicated that any metastasized cancer as a result of the kidney cancer should be service connected. 

The Veteran's issue came before the Board in January 2017, and was remanded as the Veteran had requested a hearing.

At the hearing in April 2017, the Veteran argued that sarcoma is by definition soft-tissue unless otherwise specified.  (Hearing transcript page 12).  He also noted that the VA doctor had found his illness to be service connected in February 2013.

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive Service Connection

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to an herbicide agent such as Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military service, enumerated diseases such as soft-tissue sarcoma, and certain listed cancers will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. §§ 3.307 (a), 3.313(a) (2015), see Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008); or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  In the instant case, the Board concedes that the Veteran made visitations to Vietnam as his service has been verified, and he was so called "boots on ground," within the region.

Diseases presumed to be associated with herbicide agents are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4 , § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  The list of diseases in 3.309(e) with presumed exposure to herbicide, Agent Orange, does not include renal cancer.  As such, the Veteran is not entitled service connection on a presumptive basis for renal cell carcinoma.


Direct Service Connection  

The failure to establish a presumptive basis of service connection, with regard to the Veteran's disability, does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C.A § 1113(b).   The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167   (1999).  As such, the Veteran may establish direct service connection to the current disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993), which held that the Veteran may submit evidence that the disability is causally related to service.

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Holton v. Shinseki, 557 F.3d 1362,1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

As an initial matter, the Board notes that the Veteran has been diagnosed with renal cell carcinoma.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Next, the Veteran's herbicide exposure is presumed.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.  In deciding direct service connection, the Board must consider and assess the credibility and weight of all evidence in the claims file, including the medical and lay evidence, to determine its probative value.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Here, a February 2013VA medical opinion provided the essential link to establish the causal relationship between the Veteran's exposure to herbicides in service and the development of renal cancer, where the examiner specifically found that his renal cell carcinoma was at least as likely as not caused by his military service and exposure to agent orange while in Vietnam.  Given such, the Board finds that all three elements of service connection have been established, and the Veteran is awarded service connection for renal cell carcinoma.

ORDER

Service connection for renal cell carcinoma is granted.


REMAND

While the Board regrets the further delay, the Veteran's claim must be remanded for clarification of the evidence.

It was noted in the February 2013 VA DBQ Kidney Conditions (Nephrology) Exam in the Remarks that a DBQ to address sarcoma was ordered but not done because it was addressed in this examination.  After a review of the rationale provided by the examiner, which is directly quoted in the "Statement of Facts" section of this decision, clarification is warranted to assess whether the Veteran has a sarcoma that is soft-tissue, and/or whether the tumor that is identified is part of his renal cancer or is separate from his renal cancer.  See February 2013 VA DBQ Kidney Conditions (Nephrology) Exam, page 125.  See 38 C.F.R. § 19.9.

An examination is needed to determine whether or not the Veteran also suffers from soft-tissue sarcoma, and whether or not such soft-tissue cancer, if it exists, is related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine whether or not the Veteran has soft-tissue sarcoma.  The examiner should state whether the Veteran has a diagnosis of soft-tissue sarcoma.  If the Veteran has a diagnosis of soft-tissue sarcoma, explain whether it is separate and apart from his renal cell carcinoma, and whether or not such cancer:

	(a) had its onset in service or is related to service, to include related to Agent Orange as it is conceded that the Veteran is presumed exposed to such.

	(b) was caused or aggravated the Veteran's renal cell carcinoma.

The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorders, and any tests deemed necessary.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


